Appeal by defendant (a) from a judgment of the County Court, Queens County, rendered February 2,1959, convicting him, after a jury trial, of assault in the second degree, and sentencing him, as a third felony offender, to serve a term of 2% to 19 years; and (b) from every intermediate order made in the action. Judgment affirmed. In the absence of any evidence relating to self defense, the charge as given by the trial court was more favorable to the defendant than the charge to which he was entitled. In any event, the errors, if any, did not affect the substantial rights of the defendant and, therefore, may be disregarded (Code Grim. Pro., § 542). No separate appeal lies from the intermediate orders which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.